Title: From Thomas Jefferson to Patrick Gibson, 21 July 1805
From: Jefferson, Thomas
To: Gibson, Patrick,Jefferson, George


                  
                     Monticello July 21. 05.
                  
                  Th: Jefferson asks the favor of messrs. Gibson & Jefferson to send him by the first boat 1. doz. teacups & 1. doz. saucers of china of midling quality, also 1. doz half pint tumblers and 1. doz. of a still smaller size, say a jill. the barrel form is preferred if to be had.
               